Citation Nr: 0805584	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  06-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.	Whether the appellant, as the surviving spouse of the 
veteran, is eligible to receive Department of Veterans 
Affairs (VA) death benefits, to include Dependency and 
Indemnity Compensation (DIC) and death pension benefits.

2.	Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from February 1953 to 
December 1975 and died in May 2004.

The appellant, who was the veteran's spouse, appealed a 
rating decision of the VA Regional Office (RO) in Roanoke, 
Virginia.

The appellant was scheduled for a hearing before a Veterans 
Law Judge in Washington, D.C., in January 2008, but failed to 
report and did not request that the hearing be rescheduled.  
As such, the Board of Veterans' Affairs (Board) believes all 
due process requirements were met with regard to her hearing 
request.


FINDINGS OF FACT

1. The veteran was discharged from service in December 1975.

2.  The veteran and the appellant were married on July [redacted], 
2003.

3. The veteran died on May [redacted], 2004.

4. The veteran and the appellant were not married for one 
year prior to his death.

5. The veteran and appellant did not have a child born of 
their union.

6.  At the time of his death, the veteran had no pending 
claims for VA disability benefits nor were there any unpaid 
monetary benefits to which he was entitled.



CONCLUSIONS OF LAW

1.  The criteria for eligibility to receive VA DIC and death 
pension benefits for a surviving spouse have not been met.  
38 U.S.C.A. §§ 101, 103, 5124 (West 2002); 38 C.F.R. §§ 
3.1(j), 3.54, 3.102, 3.204, 3.205 (2007).

2.  The appellant is not entitled to payment of accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.52, 
3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (West 2002 & 
Supp. 2007) (VCAA) is not applicable to claims involving 
statutory interpretation.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation). Consequently, the provisions of the VCAA, as 
well as VA's implementing regulations, will not be addressed 
in this portion of the Board's decision.  

With respect to the notice provisions, the Board observes 
that a statement of the case along with supplemental 
statements of the case and various notice letters, including 
in June 2004, notified the appellant of any type of evidence 
needed to substantiate her claim.  See also Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007) (regarding section 
5103(a) notice in the context of a claim for DIC benefits).  
In addition, to whatever extent the recent decision of the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir. 2007), requires more extensive notice in claims for 
benefits, e.g., as to potential downstream issues such as 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claim 
herein is being denied, such issues are moot.

DIC and Death Pension Benefits

The record reflects that the appellant and the veteran were 
married on July [redacted], 2003 and that he died on May [redacted], 2004, 
from congestive heart failure due to pulmonary hypertension 
due to concentric ventricular hypertrophy, according to his 
death certificate.  At the time of the veteran's death, 
service connection was in effect for essential hypertension 
and a back disability, evaluated as 20 and 10 percent 
disabling, respectively.  

VA law provides for DIC to a veteran's surviving spouse, 
child, or parent, because of a service-connected death 
occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 
C.F.R. § 3.5.  DIC may be paid to a surviving spouse of a 
veteran who died on or after January 1, 1957, and who was 
married to the veteran (1) before the expiration of 15 years 
after the termination of the period of service in which the 
injury of disease causing death was incurred or aggravated, 
(2) for one year or more prior to the veteran's death, (3) 
for any period of time if a child was born of the marriage or 
was born to them before the marriage.  38 C.F.R. § 3.54.

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, the facts are not in dispute and the record 
shows that the veteran was separated from active service in 
December 1975.  Records further show that the appellant 
married the veteran on July [redacted], 2003.  The appellant and the 
veteran were residents of the State of Virginia at the time 
of their marriage and at the time of the veteran's death in 
May 2004.  There is no indication that there were any 
children born of this marriage.  The appellant contends that 
benefits are warranted due to fairness and because of her 
actual marriage to the veteran.  

While the Board is sympathetic to the appellant's claim, her 
marriage to the veteran does not meet the criteria for 
recognition as his surviving spouse for entitlement to VA 
benefits.  The evidence shows they were married more than 15 
years after his separation from active service, they were not 
married for one year prior to his death under Virginia law, 
and there were no children born between them either before or 
after their marriage.  Therefore, the Board finds that basic 
eligibility to receive VA benefits as the veteran's surviving 
spouse is not warranted.  The Court has held that in cases 
such as this, where the law is dispositive, the claim should 
be denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Accrued Benefits

The appellant filed a claim to receive, as the veteran's 
surviving spouse, accrued benefits due to the veteran.  The 
law and regulations governing claims for accrued benefits, as 
applicable to this case, state that, upon the death of a 
veteran, the veteran's lawful surviving spouse may be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death, and which were due and unpaid for a 
period not to exceed two years, based on existing rating 
decisions or other evidence that was on file when the veteran 
died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2007).

For purposes of entitlement to accrued benefits, a spouse is 
defined as the surviving spouse of the veteran, whose 
marriage meets the requirements of 38 C.F.R. § 3.1(j) or 38 
C.F.R. § 3.52.  Where the marriage meets the requirements of 
38 C.F.R. § 3.1(j), date of marriage and continuous 
cohabitation are not factors.  38 C.F.R. § 3.1000(d)(1). The 
appellant and the veteran had a valid marriage, and she is 
the surviving spouse of the veteran for the purposes of 
accrued.  However, there were no periodic monetary benefits 
to which the veteran was entitled at the time of his death, 
and which were due and unpaid, based on existing rating 
decisions or other evidence that was on file when he died.  
There was no active claim for benefits of record at the time 
of death.


ORDER

The appellant is not eligible as a surviving spouse to 
receive VA death benefits, to include DIC and death pension, 
and her appeal is thus denied.

Entitlement to accrued benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


